DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 8, 2021 and December 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
6. ([Previously Presented] Currently Amended) A coil which is formed by winding the insulated flat rectangular conductor according to claim 
7. ([Previously Presented] Currently Amended) A coil which is formed by winding the insulated flat rectangular conductor according to claim 
Currently Amended) A method of producing the insulated flat rectangular conductor according to claim 
9. ([Previously Presented] Currently Amended) A method of producing the insulated flat rectangular conductor according to claim 

Allowable Subject Matter
Claims 1, 4, 5, 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “An insulated flat rectangular conductor, which is for an edgewise coil that is configured to be wound so that a first surface on the short side is on the inside….the first surface is one of the short side surfaces and the second surface is the other of the short side surfaces, and the first surface is rougher than the second surface, and in the flat rectangular conductor, a surface roughness Ra of the 1, 4, 5, 10 and 11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed October 22, 2021, with respect to claim 1 has been fully considered and are persuasive.  The 35 USC 102 rejection has been withdrawn. The applicant has amended claim 1 to recite “An insulated flat rectangular conductor, which is for an edgewise coil that is configured to be wound so that a first surface on the short side is on the inside….the first surface is one of the short side surfaces and the second surface is the other of the short side surfaces, and the first surface is rougher than the second surface, and in the flat rectangular conductor, a surface roughness Ra of the first surface is 0.14 pm or more and a surface roughness Ra of the second surface is 0.07 pm or less,” which is not taught by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847     
/William H. Mayo III/Primary Examiner, Art Unit 2847